Title: John Adams to Abigail Adams, 1 September 1777
From: Adams, John
To: Adams, Abigail


     
      My dear
      Philadelphia September 1. 1777. Monday
     
     We have now run through the Summer, and altho the Weather is still warm, the fiercest of the Heats is over. And altho the extream Intemperance of the late Season has weakened and exhausted me, much, yet I think upon the whole I have got thro it, as well as upon any former Occasion.
     A Letter from General Washington, dated Saturday, informs that our light Parties have brought in four and twenty Prisoners, more. So that the Prisoners and Deserters, since Mr. Howe landed is near an hundred.
     The Question now is, whether there will be a general Engagement? In the first Place I think, after all that has past it is not good Policy for Us to attack them unless We can get a favourable Advantage of them, in the Situation of the Ground, or an Opportunity to attack a Detachment of their Army, with superiour Numbers. It would be imprudent, perhaps for Us, with our whole Force to attack them with all theirs.
     But another Question arises, whether Mr. Howe will not be able to compell Us to a General Engagement?—Perhaps he may: but I make a Question of it: Washington will maneuvre it with him, a good deal to avoid it. A General Engagement, in which Howe should be defeated, would be ruin to him. If We should be defeated, his Army would be crippled, and perhaps, We might suddenly reinforce our Army which he could not. However all that he could gain by a Victory would be the Possession of this Town which would be the worst Situation he could be in, because it would employ his whole Force by Sea and Land to keep it, and the Command of the River.
     Their principal Dependence is not upon their Arms, I believe so much, as upon the Failure of our Revenue. They think, they have taken such Measures, by circulating Counterfeit Bills, to depreciate the Currency, that it cannot hold its Credit longer than this Campaign. But they are mistaken.
     We however must disappoint them, by renouncing all Luxuries, and by a severe OEconomy. General Washington setts a fine Example. He has banished Wine from his Table and entertains his Friends with Rum and Water. This is much to the Honour of his Wisdom, his Policy, and his Patriotism, and the Example must be followed, by banishing sugar, and all imported Articles, from all our Families. If Necessity should reduce Us to a Simplicity of Dress, and Diet, be­coming Republicans, it would be an happy and a glorious Necessity.
     
      Yours—Yours—Yours.
     
    